ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Keith Grzelak Reg. No. 37,144 on 10/7/2021 and on 10/12/2021.		
Applicant has authorized the following amendments to claims 2, 4, 7-9, 27, 34, 36, 40-42, 95, 96, 97, 99-101, 104-105, 107-110, 116, and 117.				
The applications claims 2, 4, 7-9, 27, 34, 36, 40-42, 95, 96, 97, 99-101, 10-4-105, 107-110, 116-117, and 120 have been amended as follows: 
2. Cancelled
4. Cancelled
7.	(Currently amended): The showerhead of claim 5, wherein each of the plurality of radially inwardly extending passages provides a slot that extends in a radially inward direction.
8.	(Currently amended): The showerhead of claim 7, wherein a plurality of the 
9.	(Currently amended): The showerhead of claim 8, wherein at least one of the 
sufficient to interrupt  fluid flow.
34.	(Currently amended): The showerhead of claim 116, wherein the center support post comprises a retention head configured to retain the rotor for rotation about a central shaft of the fastener.
36.	(Currently amended): The showerhead of claim 116, wherein the rotor comprises an outer housing and a central insert portion, the at least one fluid ejecting outlet aperture provided by at least one of the outer housing and the central insert portion.
40.	(Currently amended): The showerhead of claim 116, wherein the rotor comprises a circumferential array of the fluid ejecting outlet apertures.
41.	(Currently amended): The showerhead of claim 40, wherein at least one of the fluid ejecting outlet apertures is angled in a direction perpendicular to a radial direction of the rotor.
42.	(Currently amended): The showerhead of claim 40, wherein all of the fluid ejecting outlet apertures extend solely in one of an axial direction and a radial direction.
95. 	(Cancelled)
96.	(Cancelled)
97. 	(Currently amended): The showerhead of claim 119, wherein the housing comprises a cylindrical body having a surface of revolution mixing cavity.
99. 	(Currently amended): The showerhead of claim 97, wherein at least one of the 
100. 	(Currently amended): The showerhead of claim 99, wherein the passages form an array of substantially radially extending and circumferentially spaced apart 

passages extends at an angle relative to a radially inward direction.
104. 	(Currently amended): The showerhead of claim 97, wherein the passages form an array of inwardly extending, angularly offset from a radial direction, and circumferentially spaced apart 
105. 	(Currently amended): The showerhead of claim 119, wherein the rotor comprises an outer housing and a central insert portion, the at least one fluid ejecting outlet aperture provided by at least one of the outer housing and the central insert portion.
107. 	(Currently amended): The showerhead of claim 119, wherein the rotor comprises a radially-outwardly extending groove provided in the frustoconical feed cavity proximate a distal end of the rotor operative to inhibit backsplash of fluid between the rotor and the nozzle body.  
108. 	(Currently amended): The showerhead of claim 119, wherein the rotor comprises a circumferential array of fluid ejecting outlet apertures.
109. 	(currently amended): The showerhead of claim 108, wherein at least one of the fluid ejecting outlet apertures is angled in a direction perpendicular to a radial direction of the rotor.
110. 	(currently amended): The showerhead of claim 108, wherein all of the fluid ejecting outlet apertures extend solely in one of an axial direction and a radial direction.
116.	(Currently amended):  A showerhead, comprising:
	a housing having a fluid inlet and a fluid outlet;
	a circumferential mixing hub having a baffle, a plurality of axially extending peripheral ports in the baffle upstream and in fluid communication with a plurality of radially inwardly extending passages, at least one of the passages extending at an angle relative to a radial direction to a central mixing chamber so as to impart one of a clockwise and a counterclockwise direction mixing and swirling of water within the mixing chamber;

	a fastener affixed to the hub coaxially within the circumferential swirling cavity to provide a center support post carried by the hub centrally of the central mixing chamber and the annular swirling cavity; and
	a rotor carried for rotation about the fastener coaxially within the nozzle body having an inner circumferential surface of the annular swirling cavity and at least one fluid ejecting outlet aperture spaced radially outwardly of a central axis of the fastener and angled relative the central axis to impart spin to the rotor responsive to fluid ejecting from the at least one outlet.
119.	(Currently amended):  A showerhead, comprising:
	a housing having a fluid inlet and a fluid outlet;
	a circumferential mixing hub having a plurality of axially extending peripheral ports in the hub upstream and each port provided in fluid communication with a respective passage extending radially inwardly, at least one passage provided at an angle relative to a radial direction to a central mixing chamber so as to impart one of a clockwise and a counterclockwise direction mixing and swirling of water within the mixing chamber; 
	a nozzle body carried by the housing downstream of the mixing chamber having an annular swirling cavity downstream of the central mixing chamber having an inlet end greater in cross sectional area than a downstream cross sectional area; 
	a center support post carried by the hub centrally of an outlet chamber and through a flow concentrating outlet; and 
by the center support post and having an inner circumferential surface of the annular swirling cavity and at least one fluid ejecting outlet aperture spaced radially outwardly of a central axis of the rotor and angled relative the central axis to impart spin to the rotor responsive to fluid ejecting from the at least one outlet.
120.	(new):  The showerhead of claim 119, wherein the rotor is provided in spaced, non-contact relation with the nozzle body.
Allowable subject matter
Claims 3, 5-9, 12, 14-17, 19-22, 26-27, 33-36, 40-42, 97-101, 104-110, and 116-120 are allowed. 1-2, 4, 10-11, 13, 18, 23-25, 28-32, 37-39, 43-96, 102-103, 111-115 have been cancelled. 
Please see renumbered claims for correct claim numbering.
The following is an examiners statement of reasons for allowance:
Regarding claims 116 and 119, the prior art of the application fails to disclose the housing, mixing hub, baffle, plurality of ports, nozzle body fastener/center support post, and rotor as claimed. Specifically in claim 116, a fastener affixed to the hub coaxially within the circumferential swirling cavity to provide a center support post carried by the hub centrally of the central mixing chamber and the annular swirling cavity; and a rotor carried for rotation about the fastener coaxially within the nozzle body having an inner circumferential surface of the annular swirling cavity and at least one fluid ejecting outlet aperture spaced radially outwardly of a central axis of the fastener and angled relative the central axis to impart spin to the rotor responsive to fluid ejecting from the at least one outlet, was not found in the prior art further defining the nozzle body and noted hub having the baffle and plurality of ports.. With respect to claim 119, a center support post carried by the hub centrally of an outlet chamber and through a flow concentrating outlet; and a rotor carried for rotation coaxial and downstream of the nozzle body by the center support post and having an inner circumferential surface of the annular swirling cavity and at least one fluid ejecting outlet aperture spaced radially outwardly of a central axis of the rotor and angled 
Claims 3, 5-9, 12, 19-22, 26-27, 33-36, 40-42, 97-101, 104-110, and 117-119, and120 are seen to be in allowance for further limiting claims 116 and 119, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752